Citation Nr: 0211123	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 1966 to February 
1968.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 1999, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, so that additional 
development could be undertaken.  While the case remained at 
the RO, the veteran initiated a change in representation by 
his execution in January 2002 of a VA Form 22a, Appointment 
of Individual as Claimant's Representative, naming Robert D. 
Marcinkowski, as his attorney of record.  The file reflects 
that, in January 2002, the RO processed the veteran's request 
that a copy of his claims folder be forwarded to the 
aforementioned attorney, but there is absent any 
acknowledgment by the RO of the veteran's submission of the 
change in representation.  It is shown that the claims folder 
was returned to the Board on May 30, 2002, without furnishing 
the veteran any notice of the certification or of the 90-day 
period for a change in representation or requesting a hearing 
by right.  

In late June 2002, the Board mailed to the veteran's former 
attorney notice that the Board member who had conducted a 
travel board hearing in July 1999 was no longer employed by 
the Board and it was asked whether the veteran was desirous 
of another hearing.  On July 23, 2002, Mr. Marcinkowski 
advised the Board that he was the attorney of record and he 
furnished a copy of the VA Form 22a, wherein the veteran in 
January 2002 had appointed him as his representative.  Such 
attorney therein also requested that the veteran be afforded 
another travel board hearing at the RO.

In view of the veteran's timely submission of a request for a 
change in representation, and the request for a further 
hearing, this matter must be 

REMANDED to the RO, pursuant to Chairman's Memorandum 01-02-
01 (Jan. 29, 
2002), for the following action:

The RO should arrange for the veteran to 
be afforded a hearing before the Board, 
sitting at the RO, in connection his 
request therefor of July 23, 2002.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



